DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-25 and 27 are objected to because of the following informalities:  
Lines 5-6 of independent claim 19 recite “the bypass conduit being configured to direct exhaust gas to the turbocharger for operating the turbine” which is inconsistent with the disclosure (see the Specification at [0100], which discloses “the bypass conduit 620 serves to selectively direct the exhaust gas which enters through the exhaust inlet 622 either into the exhaust turbine 350 or bypassing the exhaust turbine 350”). 
Line 10 of independent claim 19 recites “a base portion pivotaby mounted” which includes a typographical error and should be corrected to recite “a base portion pivotably mounted”.
Appropriate correction is required.
Claims 20-25 and 27 are also objected to by virtue of their dependence on claim 19.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0024] discloses “The bypass conduit is configured to direct exhaust gas to the turbocharger for operating the turbine” which is inconsistent with paragraph [0100] which discloses “the bypass .
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002303120 A to Kinoshita.
In reference to independent claim 1, Kinoshita discloses: 
A valve (V) for use in an engine exhaust conduit (19), comprising: 
a base portion (see Figs. 1-9) configured for pivotably (at fulcrum 26) mounting the valve within the engine exhaust conduit, the base portion defining a valve pivot axis 
a body portion (22) extending from the base portion (see Figs. 1-9), the body portion having an upstream side (see Figs. 1, 2, 5, 6 and 9; the upstream side facing the exhaust flow in pipe 19) and a downstream side (see Figs. 1, 2, 5, 6 and 9; the downstream side is on the opposite side of body 22 outside of the pipe 19) opposite the upstream side, the upstream side being exposed during use to fluid flow in the engine exhaust conduit, the body portion (22) having a generally pointed shape (see Figs. 3, 4 and 9) defining a rounded tip (see Figs. 3, 4 and 7) at a location of the body portion furthest from the base portion in a length direction of the valve (see Figs. 3, 4 and 7), the length direction of the valve being generally perpendicular to the valve pivot axis (see Figs. 1, 2, 5 and 6), the body portion having a periphery including: 
two opposite lengthwise edges extending from the base portion in a direction generally parallel to the length direction of the valve (see Figs. 3, 4 and 7); 
a rounded edge defined by the rounded tip (see Figs. 3, 4 and 7); and 
two converging angular edges extending between the two lengthwise edges and ends of the rounded edge, the two angular edges converging toward each other as the two angular edges extend from the two lengthwise edges to the ends of the rounded edge (see Figs. 3, 4 and 7).
In reference to dependent claim 3, Kinoshita further discloses: the body portion of the valve is symmetrical about a plane bisecting the rounded tip (see Figs. 3, 4 and 7), the plane being perpendicular to the valve pivot axis.  



    PNG
    media_image1.png
    447
    404
    media_image1.png
    Greyscale

In reference to dependent claim 4, Kinoshita further discloses: the body portion has a width measured in a direction parallel to the valve pivot axis; and the width of the body portion is largest adjacent the base portion and smallest at the rounded tip (see Figs. 3, 4 and 7).

    PNG
    media_image2.png
    444
    401
    media_image2.png
    Greyscale

In reference to dependent claim 16, Kinoshita further discloses: the base portion and the body portion are made integrally such that the valve is a single-piece component (see [0017] and Figs. 3, 4 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 7, 9, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita.
The features of 2, 5, 7, 9, 14, 15, 17 and 18 are not explicitly disclosed by Kinoshita.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the valve of Kinoshita according to the recited features as a matter of design choice.
Claims 19-22, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8528327 B2 to Bucknell et al. (Bucknell) in view of Kinoshita.
In reference to independent claim 19, Bucknell discloses:
A turbocharger system for an internal combustion engine, comprising: 
a turbocharger (301) for compressing and feeding air to the engine, the turbocharger having a turbine (302); 
a bypass conduit (320) in fluid communication with the engine and the turbocharger (see Fig. 3), the bypass conduit being configured to direct exhaust gas to bypass the turbocharger for operating the turbine, the bypass conduit comprising a valve seat defining a valve opening (valve seat for valve 308 not shown); 
a valve (308) disposed in the bypass conduit for controlling exhaust gas flow through the valve opening (see Fig. 3), the valve comprising: 
a base portion pivotably mounted within the bypass conduit at the valve seat, the base portion defining a valve pivot axis, the valve being pivotable about the valve pivot axis (see Fig. 3); 
a body portion extending from the base portion, the body portion having an upstream side and a downstream side opposite the upstream side, the upstream side being exposed, during use, to exhaust gas flow in the bypass conduit (see Fig. 3);
a valve actuator operatively connected to the base portion of the valve, the valve actuator being operable to cause the valve to pivot about the valve pivot axis (the actuator is not shown but an actuator is a well-known part of a bypass valve); and 

Bucknell is silent regarding the body portion having a generally pointed shape defining a rounded tip at a location of the body portion furthest from the base portion in a length direction of the valve, the length direction of the valve being generally perpendicular to the valve pivot axis, the body portion having a periphery including: 
two opposite lengthwise edges extending from the base portion in a direction generally parallel to the length direction of the valve; 
a rounded edge defined by the rounded tip; and 
two converging angular edges extending between the two lengthwise edges and ends of the rounded edge, the two angular edges converging toward each other as the two angular edges extend from the two lengthwise edges to the ends of the rounded edge.
	Kinoshita teaches a valve (V) for use in an engine exhaust conduit (19), having: 
the body portion (22) having a generally pointed shape (see Figs. 3, 4 and 9) defining a rounded tip (see Figs. 3, 4 and 7) at a location of the body portion furthest from the base portion in a length direction of the valve (see Figs. 3, 4 and 7), the length direction of the valve being generally perpendicular to the valve pivot axis (see Figs. 1, 2, 5 and 6), the body portion having a periphery including: 
two opposite lengthwise edges extending from the base portion in a direction generally parallel to the length direction of the valve (see Figs. 3, 4 and 7); 
a rounded edge defined by the rounded tip (see Figs. 3, 4 and 7); and 

	It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbocharger system of Bucknell to use the valve as taught by Kinoshita as both the valves of Bucknell and Kinoshita are both exhaust valves and are thus known equivalents in the art.  See MPEP 2144.06(II).
In reference to dependent claim 20, Bucknell further discloses: the valve seat (not shown) has a shape matching the shape of the body portion of the valve (the valve seat must match the shape of the body portion in order to allow the valve 308 to close 313).  Moreover, Kinoshita further teaches the valve body matching the valve seat in shape (see Figs. 1, 2, 5, 6, 8 and 9).
In reference to dependent claim 21, Bucknell further discloses: the valve is movable by the valve actuator between a plurality of positions including: an open position (see Fig. 3, the position of the solid valve 308) in which exhaust gas flow through the valve opening is substantially unimpeded by the valve; a closed position (313) in which the valve fully closes the valve opening such that exhaust gas flow through the valve opening is cut off by the valve; and a plurality of intermediate positions between the open position and the closed position (see col. 4 at lines 47-49).
In reference to dependent claim 22, Bucknell and Kinoshita do not disclose or teach he body portion comprises a ridge disposed on the upstream side, the ridge forming a closed shape; and in the closed position of the valve, the ridge sits against the valve seat.  However, these 
In reference to dependent claim 24, Bucknell further discloses: the valve is oriented in the bypass conduit such that the rounded tip of the body portion is downstream of the base portion of the valve (see Fig. 3).
In reference to dependent claim 25, Bucknell further discloses: the bypass conduit (320) comprises: a turbine outlet portion for directing exhaust gas flow to the turbocharger; and a bypass outlet portion for directing exhaust gas flow away from the turbocharger; and the valve seat and the valve are disposed in the bypass outlet portion to control exhaust gas flow into the bypass outlet portion (see Fig. 3).

    PNG
    media_image3.png
    624
    733
    media_image3.png
    Greyscale

In reference to dependent claim 27, Bucknell further discloses: a plane containing the valve pivot axis extends along the body portion of the valve (see Fig. 3).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucknell in view of Kinoshita further in view of EP 1178191 A2 to Staub et al. (Staub).
Bucknell is silent regarding the actuator being a servomotor.  Staub teaches a similar bypass valve for a turbocharger of an internal combustion engine (see Figs. 1-2).  Staub further teaches that the valve actuator is a servomotor (12).  It would have thus been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a servomotor to actuate the bypass valve in order to allow for the valve to be adjusted among various positions between closed and open. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799